85457: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-34693: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85457


Short Caption:IN RE: LENK FAMILY TR.Court:Supreme Court


Lower Court Case(s):Nye Co. - Fifth Judicial District - PR21-0224AClassification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantDenise L. Pilkington
					In Proper Person
				


AppellantRobert R. Pilkington
					In Proper Person
				


RespondentCarin Lenk SloanAnthony L. Barney
							(Anthony L. Barney, Ltd.)
						Sean M. Tanko
							(Law Office of Sean M. Tanko, Ltd.)
						


RespondentGinger StumneHarriet H. Roland
							(Roland Law Firm)
						


RespondentHunter LiggettAnthony L. Barney
							(Anthony L. Barney, Ltd.)
						Sean M. Tanko
							(Law Office of Sean M. Tanko, Ltd.)
						


RespondentJanet E. Lenk CohenAnthony L. Barney
							(Anthony L. Barney, Ltd.)
						Sean M. Tanko
							(Law Office of Sean M. Tanko, Ltd.)
						


RespondentJill Rene StyndaAnthony L. Barney
							(Anthony L. Barney, Ltd.)
						Sean M. Tanko
							(Law Office of Sean M. Tanko, Ltd.)
						


RespondentKristin Noel Lenk PfeiferAnthony L. Barney
							(Anthony L. Barney, Ltd.)
						Sean M. Tanko
							(Law Office of Sean M. Tanko, Ltd.)
						


RespondentThe Lenk Family TrustAnthony L. Barney
							(Anthony L. Barney, Ltd.)
						Sean M. Tanko
							(Law Office of Sean M. Tanko, Ltd.)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


11/29/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


10/06/2022Filing FeeFiling Fee due for Appeal.  Filing fee will be forwarded by the District Court. (SC)


10/06/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-31545




10/06/2022Notice/OutgoingIssued Notice Regarding Deadlines. (SC)22-31547




10/10/2022Order/ProceduralFiled Order Directing transmission of Record. Record due: 30 days. (SC)22-31883




10/12/2022Filing FeeFiling Fee Paid. $250.00 from Denise Pilkington.  Cashier's Check no. 8599741. (SC)


10/14/2022MotionFiled Proper Person Emergency Motion for Stay. (SC)22-32388




10/18/2022Transcript RequestFiled Civil Proper Person Transcript Request Form. Transcripts requested: 8/24/21, 9/14/21, 7/12/22, 7/19/22, and 9/27/22. Court Reporter: Nye County Clerk of Court. (SC)22-32797




10/21/2022MotionFiled Respondents' Response to Emergency Motion for Stay under NRAP 27(e) and Countermotion to Dismiss Appeal. (SC)22-33215




10/25/2022Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)22-33545




10/26/2022Transcript RequestFiled Civil Proper Person Transcript Request Form. Transcripts requested: 8/24/21, 9/14/21, 7/12/22, 7/19/22, and 9/27/22. Court Reporter: Nye County Clerk of Court.  (SC)22-33679




10/26/2022Docketing StatementFiled Respondents' Response to Docketing Statement. (SC)22-33758




11/02/2022MotionFiled Appellants' Proper Person Reply to Respondents' Response to Emergency Motion to Stay Under NRAP 27(e) and Opposition to Countermotion to Dismiss Appeal. (SC)22-34340




11/03/2022MotionFiled Respondent's Reply to Opposition to Countermotion to Dismiss Appeal. (SC)22-34649




11/04/2022Order/DispositionalFiled Order Dismissing Appeal.  We lack jurisdiction, we grant the countermotion and "ORDER this appeal DISMISSED." fn4 [ In light of this order, appellants' emergency motion for stay is denied as moot] SNP-JH/LS/DH. (SC)22-34693





Combined Case View